Exhibit 10.18

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

 SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT
FOR EMPLOYEES (AUGUST 2014)

 

 

Grantee:



Address:



 



Number of Awarded Shares:



Date of Grant:

August 20, 2014

 

 

 

 

 

 

Vesting of Awarded Shares:

Date

No. Shares

Vested %

 

August 20, 2015

 

33⅓%

 

August 20, 2016

 

33⅓%

 

August 20, 2017

 

33⅓%

Total

 

 

100%

 

SWS Group, Inc., a Delaware corporation (the "Company"), hereby grants to the
individual whose name appears above ("Grantee"), pursuant to the provisions of
the SWS Group, Inc. 2012 Restricted Stock Plan, as amended from time to time in
accordance with its terms (the "Plan"), a restricted stock award (this "Award")
of shares (the "Awarded Shares") of its common stock, par value $0.10 per share
(the "Common Stock"), effective as of the date of grant as set forth above (the
"Grant Date"), upon and subject to the terms and conditions set forth in this
Restricted Stock Agreement (this "Agreement") and in the Plan, which are
incorporated herein by reference.  Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan. 

1. EFFECT OF THE PLAN.  The Awarded Shares granted to Grantee are subject to all
of the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan.  The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Grantee hereunder, and
this Award shall be subject, without further action by the Company or Grantee,
to such amendment, modification, restatement or supplement unless provided
otherwise therein.

2. GRANT.  This Award shall evidence Grantee's ownership of the Awarded
Shares.  Grantee agrees that the Awarded Shares shall be subject to all of the
terms and conditions set forth in this Agreement and the Plan, including, but
not limited to, the forfeiture conditions set forth in Section 4 of this
Agreement, the restrictions on transfer set forth in Section 5 of this



 

 

--------------------------------------------------------------------------------

 

 

Agreement and the satisfaction of the Required Withholding as set forth in
Section 9(a) of this Agreement.  Grantee acknowledges that he or she will not
receive a stock certificate representing the Awarded Shares unless and until the
Awarded Shares vest as provided in this Award and all tax withholding
obligations applicable to the Vested Awarded Shares (as defined below) have been
satisfied.  The Awarded Shares will be held in custody for Grantee, by the
Company or in a book entry account with the Company's transfer agent, until the
Awarded Shares have vested in accordance with Section 3 of this Agreement.  Upon
vesting of the Awarded Shares, the Company shall, unless otherwise paid by
Grantee as described in Section 9(a) of this Agreement, withhold that number of
Vested Awarded Shares necessary to satisfy any applicable tax withholding
obligation of Grantee in accordance with the provisions of Section 9(a) of this
Agreement, and thereafter shall deliver or shall instruct its transfer agent to
deliver to Grantee all remaining Vested Awarded Shares (as defined below).

3. VESTING SCHEDULE; SERVICE REQUIREMENT. 

(a) Except as provided otherwise below, the Awarded Shares shall vest if Grantee
does not experience a Termination of Service during the period commencing with
the Grant Date and ending with the applicable date that such portion of the
Awarded Shares vests (each, a "Vesting Date").  Awarded Shares that have vested
pursuant to this Agreement are referred to herein as "Vested Awarded Shares" and
Awarded Shares that have not yet vested pursuant to this Agreement are referred
to herein as "Unvested Awarded Shares."  Subject to the provisions of Section 4
of this Agreement, if Grantee does not experience a Termination of Service prior
to an applicable Vesting Date, thirty three and one-third percent (33⅓%) of the
Awarded Shares will vest on the first Vesting Date; an additional thirty
three and one-third percent (33⅓%) of the Awarded Shares will vest on the second
Vesting Date; and the remaining thirty three and one-third percent (33⅓%) of the
Awarded Shares will vest on the final Vesting Date, all as set forth on the
first page of this Agreement under the heading "Vesting of Awarded Shares."  If
an installment of the vesting would result in a fractional Vested Awarded Share,
such installment will be rounded to the next higher or lower Awarded Share, as
determined by the Company, except the final installment, which will be for the
balance of the Awarded Shares. 

(b) Notwithstanding anything to the contrary in this Agreement, (i) a  prorated
portion of the Unvested Awarded Shares shall become Vested Awarded Shares on the
death of Grantee or upon Grantee’s Disability (as defined in Section 3(c) of
this Agreement), in each case, while Grantee is still an Employee, with such
proration determined by multiplying the total number of Unvested Awarded Shares
by a fraction, the numerator of which is the number of months from the previous
Vesting Date (or the Grant Date if the termination occurs prior to the first
Vesting Date) that the Grantee was an Employee, including the full month in
which the Grantee’s death or Disability occurs, and the denominator of which is
the number of months from the previous Vesting Date (or the Grant Date, if the
termination occurs prior to the first Vesting Date) until August 20, 2017, with
any Awarded Shares that do not become Vested Awarded Shares hereunder forfeited
without any action by Grantee or payment by the Company, (ii) the Unvested
Awarded Shares shall become fully vested on Grantee’s Termination of Service due
to termination by the Company without Cause (as defined in Section 3(d) of this
Agreement) at any time following the Merger (as defined in Section 3(e) of this
Agreement),  (iii) the Unvested Awarded Shares shall become fully vested, in
accordance with the provisions of Article 7 of the Plan, in the event of a
Change in Control (other than the Merger), or (iv)  following the Merger



 

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN
                                                                                                                                                             
 Page  2

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

--------------------------------------------------------------------------------

 

 

or, if the Merger Agreement (as defined in Section 3(e) of this Agreement) is
terminated without the consummation of the Merger in accordance with its terms,
 the Unvested Awarded Shares shall become fully vested at any time at the
direction and sole discretion of the Committee, vested in full or in part.

(c) “Disability” means a permanent disability within the meaning of Section
22(e)(3) of the Code, excluding, for purposes of this definition, the last
sentence thereof.

(d) “Cause” means, with respect to Grantee, (i) plea of guilty or nolo
contendere to a charge or commission of a felony or a crime requiring intent or
involving moral turpitude; (ii) misappropriating or embezzling funds of (A) the
Company or any of its affiliates or (B) a client or customer of the Company or
any of its affiliates that are under the control of the Company or any such
affiliate; (iii) intentionally pursuing interests of, or for the benefit of, a
competitor to the detriment of the financial interests of the Company or its
affiliates; (iv) willful failure or refusal to perform employment duties
assigned to him or her by the Company; (v) gross negligence or willful
misconduct in connection with the performance by Grantee of his or her duties
and services as a service provider of the Company or its affiliates;  (vi)
forfeiture or suspension of any license or certificate necessary for the
performance of his or her duties; (vii) involvement in impermissible employment
discrimination or failure to adhere to other material policies of the Company or
its affiliates, including any code of conduct, as determined by the Company; or
(viii) material breach of any obligations under a restrictive covenant agreement
with the Company or its affiliates; provided that, other than in the case of the
events described under clauses (i) and (ii), the Company shall provide Grantee
with written notice specifying the circumstances alleged to constitute Cause,
and, to the extent subject to cure, Grantee shall have 30 days following receipt
of such notice to cure such circumstances to the Company’s reasonable
satisfaction. 

(e) “Merger” means the consummation of the transactions contemplated by the
Agreement and Plan of Merger, dated as of March 31, 2014, as may be amended from
time to time, by and among the Company, Hilltop Holdings Inc., a Maryland
corporation (“Hilltop”), and Peruna LLC, a Delaware limited liability company
(the “Merger Agreement”).

4. CONDITIONS OF FORFEITURE.  Upon Grantee's Termination of Service (the
"Termination Date") for any or no reason (other than due to Grantee's death or,
following the Merger, termination by the Company without Cause), including but
not limited to Grantee's voluntary resignation or termination by the Company
with Cause at any time or, prior to the Merger, by the Company without Cause,
before all of the Awarded Shares become Vested Awarded Shares, all Unvested
Awarded Shares as of the Termination Date shall, without further action of any
kind by the Company or Grantee, be forfeited.  Unvested Awarded Shares that are
forfeited shall be deemed to be immediately transferred to the Company without
any payment by the Company or action by Grantee, and the Company shall have the
full right to cancel any evidence of Grantee's ownership of such forfeited
Unvested Awarded Shares and to take any other action necessary to demonstrate
that Grantee no longer owns such forfeited Unvested Awarded Shares automatically
upon such forfeiture.  Following such forfeiture, Grantee shall have no further
rights with respect to such forfeited Unvested Awarded Shares.  Grantee, by his
acceptance of the Award granted pursuant to this Agreement, irrevocably grants
to the Company a power of attorney to transfer Unvested Awarded Shares that are
forfeited to the Company and



 

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN
                                                                                                                                                             
 Page  3

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

--------------------------------------------------------------------------------

 

 

agrees to execute any documents requested by the Company in connection with such
forfeiture and transfer.  The provisions of this Agreement regarding transfers
of Unvested Awarded Shares that are forfeited shall be specifically performable
by the Company in a court of equity or law.

5. NON‑TRANSFERABILITY.  Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise,
except only with respect to a transfer of title effected pursuant to Grantee's
will or the laws of descent and distribution following Grantee's
death.  References to Grantee, to the extent relevant in the context, shall
include references to authorized transferees.  Any transfer in violation of this
Section 5 shall be void and of no force or effect, and shall result in the
immediate forfeiture of all Unvested Awarded Shares.

6. DIVIDEND AND VOTING RIGHTS.  Subject to the restrictions contained in this
Agreement, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares, and to receive all dividends, cash or stock, paid or
delivered thereon, from and after the date hereof.  In the event of forfeiture
of Unvested Awarded Shares, Grantee shall have no further rights with respect to
such Unvested Awarded Shares.  However, the forfeiture of the Unvested Awarded
Shares pursuant to Section 4 hereof shall not create any obligation to repay
cash dividends received as to such Unvested Awarded Shares, nor shall such
forfeiture invalidate any votes given by Grantee with respect to such Unvested
Awarded Shares prior to forfeiture.

7. CAPITAL ADJUSTMENTS; CORPORATE EVENTS;  THE MERGER. 

(a) If, from time to time during the term of this Agreement, there is any
capital adjustment affecting the outstanding Common Stock as a class without the
Company's receipt of consideration, the Unvested Awarded Shares shall be
adjusted in accordance with the provisions of Article 10 of the Plan.  Any and
all new, substituted or additional securities to which Grantee may be entitled
by reason of Grantee's ownership of the Unvested Awarded Shares hereunder
because of a capital adjustment shall be immediately subject to the forfeiture
provisions of this Agreement and included thereafter as "Unvested Awarded
Shares" for purposes of this Agreement.

(b) Without limiting Section 7(a) above, upon the Merger and without any further
action on the part of Grantee or the Company, the Awarded Shares shall be
converted into the number of shares of common stock, par value $0.01 per share,
of Hilltop (“Hilltop Shares”), equal to the product of (i) the number of Awarded
Shares multiplied by  (ii) the Exchange Ratio,  with the number of Hilltop
Shares to be rounded to the nearest whole Hilltop Share.   “Exchange Ratio”
means the sum of (A) the Per Share Stock Consideration plus (y) the quotient of
(x) the Per Share Cash Consideration divided by (y) the Purchaser Closing Price
(rounded to the nearest one ten thousandth).  “Per Share Stock Consideration,”
“Per Share Cash Consideration” and “Purchaser Closing Price” have the meanings
assigned to them in the Merger Agreement. 

8. REFUSAL TO TRANSFER.  The Company shall not be required (a) to transfer on
its books any Unvested Awarded Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the Plan,
or (b) to treat as owner of such Unvested Awarded Shares, or accord the right to
vote or pay or deliver dividends or other



 

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN
                                                                                                                                                             
 Page  4

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

--------------------------------------------------------------------------------

 

 

distributions to, any purchaser or other transferee to whom or which such
Unvested Awarded Shares shall have been so transferred.

9. TAX MATTERS.

(a) The Company's obligation to deliver Awarded Shares to Grantee upon the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements (the
"Required Withholding").  If the Company has not received from Grantee a
certified check or money order for the full amount of the Required Withholding
by 5:00 P.M. Central Standard Time on the date Awarded Shares become Vested
Awarded Shares, the Company shall withhold from the Vested Awarded Shares that
otherwise would have been delivered to Grantee a number of Vested Awarded Shares
necessary to satisfy Grantee's Required Withholding, and deliver the remaining
Vested Awarded Shares to Grantee.  The amount of the Required Withholding and
the number of Vested Awarded Shares to be withheld by the Company, if
applicable, to satisfy Grantee's Required Withholding, as well as the amount
reflected on tax reports filed by the Company, shall be based on the value of
the Vested Awarded Shares as of 12:01 A.M. Central Standard Time on the
applicable Vesting Date.  The obligations of the Company under this Award will
be conditioned on such satisfaction of the Required Withholding.

(b) Grantee acknowledges that the tax consequences associated with the award are
complex and that the Company has urged Grantee to review with Grantee's own tax
advisors the federal, state, and local tax consequences of this Award.  Grantee
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  Grantee understands that Grantee (and not
the Company) shall be responsible for Grantee's own tax liability that may arise
as a result of the Award.  Grantee understands further that Section 83 of the
Internal Revenue Code of 1986, as amended (the "Code"), taxes as ordinary income
the fair market value of the Awarded Shares as of the Vesting Date.  Grantee
also understands that Grantee may elect to be taxed at the Grant Date rather
than at the time the Awarded Shares vest by filing an election under
Section 83(b) of the Code with the Internal Revenue Service and by providing a
copy of the election to the Company.  GRANTEE ACKNOWLEDGES THAT HE OR SHE HAS
BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE WITH
SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE INTERNAL
REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY) WITHIN THIRTY
(30) DAYS OF THE GRANT DATE OF AWARDED SHARES TO GRANTEE; AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

10. ENTIRE AGREEMENT; GOVERNING LAW.  The Plan and this Agreement constitute the
entire agreement of the Company and Grantee (collectively, the "Parties") with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Parties with respect to the subject matter
hereof.  If there is any inconsistency between the provisions of this Agreement
and of the Plan, the provisions of the Plan shall govern.  Nothing in the Plan
and this Agreement (except as expressly provided therein or herein) is intended
to confer any rights or remedies on any person other than the Parties.  The Plan
and this Agreement are to be construed in accordance with and governed by the
internal laws of the State of Texas, without giving effect to any choice‑of‑law
or conflict of law rules that would



 

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN
                                                                                                                                                             
 Page  5

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

--------------------------------------------------------------------------------

 

 

cause the application of the laws of any jurisdiction other than the internal
laws of the State of Texas to the rights and duties of the Parties.  The Parties
waive application of any choice-of-law or conflict of law rules and agree that
any such rules should not be applied to any dispute arising out of related to
this Agreement.  Should any provision of the Plan or this Agreement relating to
the Awarded Shares be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

11. INTERPRETIVE MATTERS.  Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa.  The term
"include" or "including" does not denote or imply any limitation.  The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of the Award or this Agreement for construction or
interpretation.    

12. DISPUTE RESOLUTION.  The provisions of this Section 12 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or
Grantee) arising out of or relating to the Plan and this Agreement.  The Parties
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan and this Agreement by negotiation between individuals who have
authority to settle the controversy.  Negotiations shall be commenced by either
Party by a written statement of the Party's position and the name and title of
the individual who will represent the Party.  Within thirty (30) days of the
written notification, the Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute.  If the dispute has not been resolved by negotiation within ninety (90)
days of the written notification of the dispute, then, to the extent applicable,
resolution of the dispute, shall be determined by arbitration.  Any arbitration
under this Agreement shall be conducted pursuant to the federal arbitration act
before the Financial Industry Regulatory Authority, Inc. or the Municipal
Securities Rulemaking Board and in accordance with the rules then prevailing at
the selected organization.  Grantee may elect in the first instance whether
arbitration shall be by the Financial Industry Regulatory Authority, Inc. or the
Municipal Securities Rulemaking Board, but if Grantee fails to make such
election, by registered letter or telegram addressed to the Company at the
Company's main office, before the expiration of ten (10) days after receipt of a
written request from the Company to make such election, then the Company may
make such election.  The arbitration award shall be final, and judgment upon the
award rendered may be entered in any court, state or federal, having
jurisdiction.  Further, neither of the Parties nor any other person shall bring
a putative or certified class action to arbitration, nor seek to enforce any
pre-dispute arbitration agreement against any person who has initiated in court
a putative class action or who is a member of a putative class who has not opted
out of the class with respect to any claims encompassed by the putative class
action until: (i) the class certification is denied; (ii) the class is
decertified; or (iii) the customer is excluded from the class by the
court.  Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Agreement except to the extent
stated herein.  Arbitration shall be final and binding on the Parties.  The
Parties are waiving their right to seek remedies in court, including the right
to jury trial.  Pre-arbitration discovery is generally more limited than, and
different from, court proceedings.  The arbitrators' award is not required to
include factual findings or legal reasoning and a Party's right to appeal or
seek modification of rulings by the arbitrators is strictly limited. 



 

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN
                                                                                                                                                             
 Page  6

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

--------------------------------------------------------------------------------

 

 

The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.  If such arbitration
provision is found inapplicable, then either Party may file suit and each Party
agrees that any suit, action, or proceeding arising out of or relating to the
Plan or this Agreement shall be brought in the United States District Court for
the Northern District of Texas (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a Texas state court in Dallas County, Texas)
and that the Parties shall submit to the jurisdiction of such court and agree
that such courts have personal and subject matter jurisdiction over the Parties
in relation to any dispute arising out of or related to this Agreement.  The
Parties irrevocably waive, to the fullest extent permitted by law, any objection
a Party may have to the laying of venue for and/or the jurisdiction of any such
suit, action or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY
WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION
OR PROCEEDING.  If any one or more provisions of this Section 12 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.  Nothing in this Section 12
prevents the Company or any of its assigns from seeking injunctive or other
equitable relief against Grantee in any court of competent jurisdiction at any
time and without participating in, or completing, any process described in this
Section 12.

13. NATURE OF PAYMENTS.  Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.

14. NON‑SOLICITATION.  Grantee recognizes and agrees that: (a) prior to
Grantee’s employment with Company or any Subsidiary,  Grantee had no substantive
business or other relationships with any employees of the Company or any
Subsidiary; (b) the Company or any Subsidiary has devoted a considerable amount
of time, effort, training and expense to develop its employees and its
relationships with its employees; (c) the Company’s or any Subsidiary’s business
goodwill is a valuable asset to the Company and gives the Company a competitive
advantage over others who do not have such goodwill; and (d) any damage to the
Company’s business goodwill would cause irreparable harm to the Company for
which there is no adequate remedy at law.  Thus, in exchange for the grant of
this Award, Grantee hereby agrees that during Grantee's employment with the
Company or any Subsidiary and for one year thereafter, Grantee shall not hire,
solicit for employment, induce or encourage to leave the employment of the
Company or any Subsidiary, on behalf of Grantee or any other person or entity,
any person who is an employee of the Company or any Subsidiary.  If Grantee
engages in any of the conduct prohibited by this Section 14, Grantee hereby
agrees to pay the Company or the affected Subsidiary $50,000 for each such
employee that leaves the employ of the Company or a Subsidiary within thirty
(30) days after such employee leaves the employ of the Company or a
Subsidiary.  The Parties agree that this amount is reasonable based on the
difficulty of calculating damages as a result of the breach of this Section 14
and does not constitute a penalty.  The Parties further agree that the payment
by Grantee of this amount does not prohibit Company from pursuing any other
remedies available to it for any breach of this Section 14, including,



 

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN
                                                                                                                                                             
 Page  7

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

--------------------------------------------------------------------------------

 

 

without limitation, injunctive or other equitable relief, lost profits or other
monetary damages, attorneys’ fees, costs and/or interest. 

15. PAYMENT OF PAR VALUE.  In connection with the issuance of the Awarded Shares
pursuant to this Agreement, the Board has determined that the Company has
received consideration of not less than the aggregate par value of the Awarded
Shares in the form of past services rendered by Grantee to the Company and/or
one or more Subsidiaries.  Notwithstanding the foregoing, if Grantee is a newly
hired Employee and the Award is made in connection with Grantee's commencement
of employment, the requirement that the Company receive adequate consideration
of not less than the aggregate par value of the Awarded Shares shall be waived
and the Awarded Shares issued pursuant to this Agreement shall be made solely
from shares of Common Stock held by the Company in its treasury.

16. SPECIFIC PERFORMANCE.  The Parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

17. GRANTEE’S REPRESENTATIONS.  Notwithstanding any of the provisions hereof,
Grantee hereby agrees that he or she will not acquire any Awarded Shares, and
that the Company will not be obligated to issue any Awarded Shares to Grantee
hereunder, if the issuance of such shares shall constitute a violation by
Grantee or the Company of any provision of any law or regulation of any
governmental authority.  Any determination in this connection by the Company
shall be final, binding, and conclusive.  The rights and obligations of the
Company and the rights and obligations of Grantee are subject to all applicable
laws, rules, and regulations.

18. AMENDMENT; WAIVER.  This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Grantee.  Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee.  A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

19. NOTICE.  Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
its address as shown beneath its signature in this Agreement, or to such other
address as such Party may designate in writing from time to time by notice to
the other Party in accordance with this Section 19.

[Signature page follows.]





 

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN
                                                                                                                                                             
 Page  8

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

--------------------------------------------------------------------------------

 

 

THE COMPANY HAS CAUSED THIS AGREEMENT TO BE EXECUTED BY ITS DULY AUTHORIZED
OFFICER, EFFECTIVE AS OF THE GRANT DATE SPECIFIED ABOVE.

SWS GROUP, INC.

By:

Name:

Title:

Address:



GRANTEE, TO EVIDENCE HIS OR HER CONSENT AND APPROVAL OF THE TERMS HEREOF, HAS
EXECUTED THIS AGREEMENT, AS OF THE DATE SPECIFIED BELOW.  GRANTEE ACKNOWLEDGES
AND AGREES THAT THE AWARDED SHARES SUBJECT TO THIS AWARD SHALL VEST AND THE
FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF
GRANTEE'S EMPLOYMENT OR AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE
ACT OF BEING GRANTED THE AWARD).  GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE'S EMPLOYMENT.  Grantee
acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Award subject to all of the terms and provisions hereof and
thereof.  Grantee has reviewed this Agreement and the Plan in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands all provisions of this Agreement and the
Plan.  Grantee hereby agrees that all disputes arising out of or relating to
this Agreement and the Plan shall be resolved in accordance with Section 12 of
this Agreement.  Grantee further agrees to notify the Company upon any change in
the address for notice indicated in this Agreement.

DATED:  SIGNED:
GRANTEE

Address:



 

 



 

SWS GROUP, INC. 2012 RESTRICTED STOCK PLAN
                                                                                                                                                             
 Page  9

–AWARD AGREEMENT FOR EMPLOYEES (AUGUST 2014)

#86240894v6

--------------------------------------------------------------------------------